                  Case 1:19-cr-00281-LGS Document 45 Filed 08/27/20 Page 1 of 1




                                                         August 26, 2020

            The Honorable Lorna G. Schofield
            United States District Judge
            Southern District of New York
            40 Centre Street
            New York, NY 10007

                           Re: United States v. Lincoln Acosta
                                 19 CR 281 (LGS)

            Dear Judge Schofield:

                   By this letter motion I respectfully seek an adjournment of Mr. Acosta’s
            sentencing from its present date, September 10, 2020, for a period of 60 days.
            Assistant United States Attorney Alexandra Rothman does not object to the
            application.

                    The situation with Mr. Acosta has not changed since my July 1st application
            for the same relief. I have not been able to meet with Mr. Acosta, nor have
            unmonitored phone conversations, since mid-February 2020. I have not reviewed the
            final Presentence Report with him; neither have I been able to complete his
            sentencing submission.

                   Accordingly the defense is not prepared to proceed to sentencing on the
            current schedule, and respectfully seeks a further adjournment to a date convenient to
            the Court approximately 60 days hence. I wish to note that on whatever day the
            Court selects, it is the preference of my client, as well as that of his family, to have an
            in-person sentencing proceeding.

Application Granted. Defendant Acosta's sentencing
hearing is adjourned to November 12, 2020 at             Sincerely,
11:00 a.m. Defendant's submission shall be filed by
October 19, 2020. The Government's submission
shall be filed by October 22, 2020. The Clerk of the
Court is directed to terminate the letter motion at      David Wikstrom
docket number 44.

Dated: August 27, 2020
New York, New York
